NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted March 31, 2009*
                                   Decided April 1, 2009

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐1570

JARRETT JAMES,                                      Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 07‐cv‐563‐jcs
DARRIN ZIMMERMAN,
     Defendant‐Appellee.                            John C. Shabaz,
                                                    Judge.




       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the records.  See  FED. R.
APP. P. 34(a)(2).
No. 08‐1570                                                                                Page 2

                                           O R D E R

       Jarrett James sued Darrin Zimmerman, a detective with the City of Middleton Police
Department, for illegally seizing his vehicles without a warrant.  See 42 U.S.C. § 1983. 
Zimmerman acknowledged that he did, in fact, seize James’s cars, but he seized them
pursuant to search warrants.  Zimmerman moved for summary judgment and attached
copies of the search warrants, one authorizing the seizure of a 2000 Lexus and another
authorizing the search of a 1994 Mercury Grand Marquis.  The search warrant for the
Mercury, the sole subject of this appeal, specifically listed financial documents, firearms,
clothing, records of ownership of the car, and impressions of tire tread wear as items to be
searched.  It also authorized “any law enforcement officer” to “seize” any property listed in
the warrant.   

       In his response to Zimmerman’s motion for summary judgment, James
acknowledged the existence of the search warrants, but he claimed that his Mercury was
“seized” when the warrants authorized only a “search.”  Zimmerman replied that he could
not search the Mercury without seizing it, nor could he take impressions of tire wear of the
car, which was in a public lot, without taking the car to the crime lab.  The district court
agreed and granted summary judgment in favor of Zimmerman.

         On appeal, Zimmerman questions our jurisdiction because James filed his notice of
appeal on March 3, 2008, which is more than 30 days after the district court entered
judgment on January 29.  But on February 12, within ten business days of the judgment,
James moved for reconsideration of the judgment based on new evidence.  So filed, that
motion is considered to be under Rule 59 of the Federal Rules of Civil Procedure.  See
Obriecht v. Raemisch, 517 F.3d 489, 493‐94 (7th Cir. 2008).  And, under FED. R. APP. P. 
4(a)(4)(A)(iv), the 30‐day clock restarted when the district court denied the Rule 59 motion
on February 21.  See Oblix, Inc. v. Winiecki, 374 F.3d 488, 490 (7th Cir. 2004); Charles v. Daley,
799 F.2d 343, 347‐48 (7th Cir. 1986).  So James’s appeal is timely.
  
         We review the district court’s grant of summary judgment de novo.  Delta Consulting
Group, Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1137 (7th Cir. 2009).  James maintains that
his Mercury was taken without a warrant authorizing a seizure of the vehicle.  But when the
police reasonably believe that a publicly located car is itself evidence of a crime, the police
may carry out even a warrantless seizure of the car.  See Florida v. White, 526 U.S. 559, 564‐66
(1999).  Here Zimmerman reasonably believed that the tires of a car located on a public lot
revealed evidence of a crime.  Moreover, Zimmerman had a warrant, and it specifically
allowed him to seize any of the property listed in the warrant, including the treads of the
tires.  As a practical matter, the car had to be seized in order to analyze the tire wear.
  
No. 08‐1570                                                                               Page 3

        James’s brief also includes many unsubstantiated factual allegations that he raised
for the first time in his post‐judgment motion before the district court.  The court did not
abuse its discretion when it denied his request that it consider these belated allegations
because James could have made these arguments before summary judgment was entered. 
King v. City of Madison, 550 F.3d 550, 601 (7th Cir. 2008).  Moreover, the appellate stage is not
the proper place to introduce new evidence, and bare allegations in a brief, unsupported by
an affidavit in the summary judgment record, are insufficient to overturn the grant of
summary judgment.  De la Rama v. Illinois Dept. of Human Srvcs. 541 F.3d 681, 685 (7th Cir.
2008). 

                                                                                     AFFIRMED.